FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 15-0384

 IRA W. BREWER AND EUGENIA
 BREWER AND ALL OTHER
 OCCUPANTS
                                                 §
 v.
                                                 §
 U.S. BANK, N.A., AS TRUSTEE FOR                                                  Collin County,
                                                 §
 THE CERTIFICATEHOLDERS OF
                                                 §
 THE BEAR STERNS ARM TRUST,                                                          5th District.
                                                 §
 MORTGAGE-PASS THROUGH
                                                 §
 CERTIFICATES, SERIES 2004-2,
 ITS SUCCESSORS AND/OR
 ASSIGNS




                                                                              September 11, 2015

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, dismissed for want of jurisdiction.




                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, IRA W. BREWER AND EUGENIA BREWER AND
 ALL OTHER OCCUPANTS, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 23rd day of October, 2015.


                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk